IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Upper Darby Township,            :
                      Petitioner :
                                 :
            v.                   : No. 1105 C.D. 2017
                                 : Submitted: January 5, 2018
Workers’ Compensation Appeal     :
Board (Kiley),                   :
                      Respondent :


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                             FILED: January 29, 2018


            Upper Darby Township (Employer) petitions for review of the order
of the Workers’ Compensation Appeal Board (Board) affirming the Workers’
Compensation Judge’s (WCJ) decision denying Employer’s Termination Petition
because Employer failed to prove William Kiley (Claimant) had fully recovered
from his work-related injury. For the reasons that follow, we affirm.


                                         I.
            On April 5, 2013, Claimant sustained an injury to his left knee while
in the course of his employment as a police officer with Employer. A Notice of
Temporary Compensation Payable (NTCP) was issued by Employer listing
Claimant’s work injury as a “left knee strain” and describing the injury as “twisted
left knee when he stepped off curb.” (Record (R.) Item No. 14, NTCP.) The
parties then entered into an Agreement for Compensation for Claimant’s left knee
strain injury, indicating that benefits were payable as of April 6, 2013, and
terminated on June 10, 2013, when Claimant returned to work without restriction.
On June 24, 2013, when Claimant was unable to work due to his work injury,
benefits were reinstated pursuant to a subsequent Agreement for Compensation.


              On February 13, 2015, Employer filed a Termination Petition alleging
that Claimant had fully recovered from his work injury. This Termination Petition
was based upon the independent medical examination (IME) of Eric Levicoff,
M.D. (Dr. Levicoff). Claimant filed an answer denying that there was any basis to
terminate his benefits.


                                            II.
              In support of its Petition, Employer offered the deposition testimony
of Dr. Levicoff, a board certified orthopedic surgeon.             He testified that he
performed an IME of Claimant on February 10, 2015, at which time he obtained a
history, reviewed medical records and diagnostic studies, and conducted a physical
examination.1 During the IME, Claimant told him that he injured his left knee
when he stepped awkwardly off a curb during an ambulance call. Claimant was




       1
         Employer also offered into evidence a copy of Dr. Levicoff’s February 10, 2015 IME
report and a Physician’s Affidavit of Recovery of the same date.




                                            2
seen in the emergency department that same day and was later referred to several
different orthopedists.


             Dr. Levicoff testified that he reviewed a magnetic resonance imaging
(MRI) study performed approximately two weeks after Claimant’s work injury
which indicated an acute medial collateral ligament (MCL) sprain and swelling
around the MCL. He stated that his review of this initial MRI was also consistent
with chronic patellar tendon changes and thickening of the patellar tendon, which
he believed was indicative of a more chronic issue that pre-dated Claimant’s work
injury. Orthopedists whom Claimant was referred also diagnosed him with chronic
patellar tendonitis and chondromalacia patella, a degenerative arthritic condition of
the knee, both of which are permanent conditions corroborated by Dr. Levicoff’s
review of Claimant’s records and his own examination findings. Dr. Levicoff
stated that Claimant ultimately had surgery to repair his chronic patellar tendonitis
but this surgery did not provide him any relief.


             Based upon his examination and review of Claimant’s records, Dr.
Levicoff opined that Claimant had fully recovered as of the date of the IME from
the MCL sprain, the accepted work injury. He further opined that Claimant’s
patellar tendonitis and chondromalacia patella were not related to or aggravated by
his work injury. On cross-examination though, Dr. Levicoff acknowledged that
Claimant did not have any symptoms of left knee pain prior to his April 5, 2013
work injury, and since that time, he has experienced relatively constant knee pain.




                                          3
             Claimant testified that prior to his work injury, he had no problems
with his left knee and did not experience any knee pain, discomfort or instability.
He injured his knee during a medical call when he stepped backward off a curb and
twisted his left knee, experiencing immediate pain. After notifying his supervisor,
Claimant reported to the Delaware County Memorial Hospital’s emergency room
for an evaluation. An x-ray was performed, Claimant was instructed not to return
to his work duties and was advised to see an orthopedist. Claimant testified that on
April 11, 2013, he was examined by Dr. Kazanjian, an orthopedic specialist, who
ordered an MRI of his left knee.       After reviewing this MRI, Dr. Kazanjian
provided Claimant with a knee brace and recommended that he undergo physical
therapy. Claimant then began physical therapy two to three times a week at
Premier Physical Therapy.


             Dr. Kazanjian released Claimant to return to work on June 10, 2013,
despite the fact that he still had pain in his left knee. Claimant testified that he
experienced increased pain while performing his police duties, even more severe
than he previously experienced, and he became totally disabled again on June 24,
2013. Because of this, Claimant sought a second opinion from Dr. Mehallo, an
orthopedic specialist at the Rothman Institute. Dr. Mehallo recommended physical
therapy and gave Claimant a cortisone injection in his left knee, which produced
no relief.


             Claimant testified that he then returned to physical therapy two to
three days a week under the direction of Michael Tancredi, D.C. (Dr. Tancredi), a
chiropractor who specializes in sports and work-related injuries. During the course



                                         4
of treatment, Dr. Tancredi referred Claimant to Dr. Nicholas DiNubile (Dr.
DiNubile), an orthopedic surgeon who first examined Claimant in October 2013
and ordered another MRI. After reviewing this MRI, Dr. DiNubile recommended
that Claimant continue with physical therapy but also advised that he possibly
needed knee surgery. Claimant testified that because his left knee symptoms did
not resolve with continued physical therapy, he agreed to the surgery, which Dr.
DiNubile performed on February 26, 2014. Claimant stated that he then underwent
post-surgical rehabilitation with Dr. Tancredi two to three times a week; however,
he experienced no improvement in his left knee symptoms.


             Claimant testified that he decided to seek yet another medical opinion
because he wanted to be pain-free and able to go up and down steps, squat, kneel
and get in and out of a car without pain. Claimant was referred to Dr. Kevin Walsh
(Dr. Walsh), an orthopedic and physical rehabilitation specialist at Premier
Orthopedics. Claimant testified that after ordering and reviewing the results of
another MRI, Dr. Walsh concluded that he remained totally disabled and could not
return to work. Dr. Walsh then provided Claimant with a series of four Orthovisc
injections in his left knee between March 2015 and May 2015. Claimant testified
that he felt no improvement in his left knee after these injections.


             Dr. Walsh then referred him to Dr. Arthur Bartolozzi (Dr. Bartolozzi),
an orthopedic surgeon, for a further orthopedic surgical consultation which
occurred on June 1, 2015. Claimant testified that Dr. Bartolozzi recommended a
course of platelet rich plasma (PRP) treatment and referred Claimant back to Dr.
Walsh for consideration of this type of treatment. Claimant agreed to the PRP



                                           5
treatment but it was delayed at the time of his testimony because he needed
preapproval from his insurance company.


            Claimant testified that since his work injury, he has continued to
maintain his police officer certifications required by the Municipal Police Officers
Education and Training Commission so that he can be restored immediately to his
police duties when physically capable of doing so. Claimant further testified that
since June 24, 2013, none of his treating physicians have released him to return to
any employment activities, including his police duties. He continues to undergo
physical therapy once a week and testified that he cannot run, go up or down stairs,
squat, kneel, stand for long periods of time or get in and out of a car without pain
in his left knee. Claimant testified that he experiences knee pain every day and
that his knee sometimes gives out on him.


            Claimant also offered into evidence the deposition testimony of Dr.
Tancredi, a licensed chiropractor who first evaluated Claimant in August 2013.
Dr. Tancredi testified that Claimant exhibited tenderness over the left MCL,
tenderness over the infrapatellar tendon, and decreased girth in his left calf
indicating atrophy most likely from disuse. He stated that he provided treatment to
Claimant several times per week including ultrasound, active release technique,
physical therapy and strengthening modalities.


            Dr. Tancredi testified that he also referred Claimant to Dr. DiNubile,
an orthopedic surgeon who specializes in knees.           He stated that because
conservative treatment failed to provide Claimant with any significant



                                         6
improvement in his left knee pain symptoms, Dr. DiNubile performed surgery on
Claimant’s left knee. He testified that he provided Claimant with post-surgical
rehabilitation, but Claimant’s left knee pain symptoms persisted and he observed
positive findings of continued injury upon examination. He then referred Claimant
to Dr. Walsh for injection treatments and then to Dr. Bartolozzi for another
surgical evaluation. Dr. Bartolozzi concluded that Claimant was not a surgical
candidate. Dr. Tancredi testified that he regularly received and reviewed reports
from Drs. DiNubile, Walsh and Bartolozzi regarding Claimant’s treatment and
progress.


            Dr. Tancredi further testified that Claimant’s initial MRI showed a
sprained MCL, as well as arthritic and degenerative changes and some chronic
changes in the patellar tendon which can be completely asymptomatic for years
until an injury occurred. Dr. Tancredi opined as to what was causing Claimant’s
knee problems, stating:

            As time went on, the [MCL] healed. He doesn’t even
            have any problems there. . . . The problem is, is that he
            developed this secondary infrapatellar tendinopathy, and
            the thickening of it can then change the mechanics of
            how the patella glides in the femur. Now what happens
            is, when that patella tendon is thickened and irritated, the
            knee – every time he bends his knee, the kneecap now
            hits the femur sooner. . . . [I]f it was something where he
            could run through it and it would just be a little sore
            afterwards, I’d send him back to work. You know, a lot
            of us have pain and are sore and stiff and achy in a lot of
            places. The thing is, when that kneecap hits that femur,
            his knee will give out on him. And, again, if he’s trying
            to defend himself or someone is trying to take his gun
            and his knee gives out, that could be life threatening. So,
            I don’t take those chances.


                                         7
(Record (R.) Item No. 19, Michael J. Tancredi D.C. Deposition 9-9-2015, pp. 21-
23.)


              Dr. Tancredi opined that the condition described above is directly and
causally related to Claimant’s work injury, noting that Claimant did not have a
single symptom prior to April 5, 2013. He explained that Claimant’s secondary
tendinopathy, which is caused by his work injury, continues to show up on his
MRIs, is evident during his physical examinations and has been noted by his other
treating physicians. Dr. Tancredi testified that Claimant cannot push off hard on
his left knee, squat or run, and he cannot kneel without pain. His opinion at that
time was that Claimant was disabled from performing any police duties.


              The WCJ found Claimant’s testimony to be credible and convincing
that he experienced no symptoms whatsoever in his left knee prior to the work
injury, and that since that time he has experienced constant pain and related
problems in his left knee. The WCJ also found the testimony of Dr. Tancredi to be
credible and convincing as to his opinion that Claimant remains incapable of
returning to his police duties due to his continued left knee pain and symptoms
directly and causally related to his work injury. The WCJ pointed out that all of
Claimant’s treating physicians confirmed the propriety of treatment being
provided, the diagnosis of Claimant’s left knee problems and his continued total
disability.


              Concomitantly, the WCJ found the testimony of Dr. Levicoff not
credible or convincing that Claimant was fully recovered from his work injury as



                                          8
of the date of his IME because this opinion was based upon a one-time
examination of Claimant and was disputed by Dr. Tancredi and four orthopedic
specialists. Further, Dr. Levicoff did not explain to the satisfaction of the WCJ
why Claimant’s acknowledged left knee problems and resulting total disability are
not causally related to his work injury where it is undisputed that he was
completely pain and symptom free immediately prior to the injury and his
symptoms have persisted since that time.


             Based on all of the above, the WCJ found that Employer failed to
sustain its burden of proving that Claimant had fully recovered from his work
injury and was able to return to work absent restrictions. Therefore, Employer’s
Termination Petition was denied.


                                        III.
             Employer appealed to the Board arguing that the determination was
not supported by substantial evidence, the WCJ capriciously disregarded the
evidence of record, and the WCJ failed to issue a reasoned decision. Employer
further argued that the WCJ erred in denying the Termination Petition because a
review petition was never filed, Claimant’s accepted injury was an injury to his left
MCL, and the other injuries the WCJ found that he developed in his left knee are
wholly unrelated and unconnected to his work injury of April 5, 2013.


             The Board affirmed the decision of the WCJ, noting that Employer
could not meet its burden of proof because the WCJ rejected Dr. Levicoff’s
testimony as to Claimant’s full recovery. The Board also rejected Employer’s



                                           9
challenge to the WCJ’s credibility determinations and its argument that the
decision was not well reasoned. This appeal followed.2


                                              IV.
                                              A.
              On appeal, Employer contends that the WCJ erred in denying its
Termination Petition because all the medical experts agree that Claimant had fully
recovered from the accepted work injury – an MCL sprain to his left knee.
Employer also contends that since Claimant had not filed a review petition, the
WCJ erred in expanding Claimant’s work injury to include new or subsequently-
arising injuries such as infrapatellar tendinopathy and thickening of the patellar
tendon, which were not present at the time of Claimant’s work injury or issuance
of the NTCP.


              In the context of a termination petition, “where the claimant’s ongoing
disability is related to an injury or condition which is of a very similar nature
and/or affects the same body parts which have been recognized as compensable,
then the burden remains with an employer to establish an independent cause for the


       2
          In a workers’ compensation proceeding, this Court’s scope of review is limited to
determining whether errors of law were committed, whether constitutional rights were violated,
and whether necessary findings of fact are supported by substantial evidence. Roundtree v.
Workers’ Compensation Appeal Board (City of Philadelphia), 116 A.3d 140, 143 n.4 (Pa.
Cmwlth. 2015). “Substantial evidence is such relevant evidence as a reasonable person might
accept as adequate to support a conclusion. . . . In performing a substantial evidence analysis,
this [C]ourt must view the evidence in a light most favorable to the party who prevailed before
the factfinder.” Waldameer Park, Inc. v. Workers’ Compensation Appeal Board (Morrison), 819
A.2d 164, 168 (Pa. Cmwlth. 2003) (citation omitted).




                                              10
same.” Visteon Systems v. Workers’ Compensation Appeal Board (Steglik), 938
A.2d 547, 552 (Pa. Cmwlth. 2007) (citing Gumro v. Workmen’s Compensation
Appeal Board (Emerald Mines Corp.), 626 A.2d 94 (Pa. 1993); Beissel v.
Workmen’s Compensation Appeal Board (John Wanamaker, Inc.), 465 A.2d 969
(Pa. 1983)).


               We agree that the medical evidence establishes that the accepted work
injury to Claimant’s medial collateral ligament had healed; but it is also clear that
the WCJ found there were secondary effects from that injury. The question then is
whether the WCJ properly added those secondary effects as an injury when
Claimant had not filed a review petition to change the nature of the injury.


               Under Section 413(a) of the Workers’ Compensation Act (Act),3 a
WCJ may amend the NTCP (or description of injury listed in an agreement) at any
time during litigation of any petition if the evidence demonstrates that the injury
sustained in the original work incident is different or more expansive than that
listed and the employer is aware that a corrective amendment is a matter in
controversy in the proceeding. See Walter v. Workers’ Compensation Appeal

      3
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 771. Section 413(a) provides:

               A workers’ compensation judge may, at any time, review and
               modify or set aside a notice of compensation payable and an
               original or supplemental agreement or upon petition filed by either
               party with the department, or in the course of the proceedings
               under any petition pending before such workers’ compensation
               judge, if it be proved that such notice of compensation payable or
               agreement was in any material respect incorrect.

Id.



                                               11
Board (Evangelical Community Hospital), 128 A.3d 367, 372 (Pa. Cmwlth. 2015);
Harrison v. Workers’ Compensation Appeal Board (Auto Truck Transport Corp.),
78 A.3d 699, 703 (Pa. Cmwlth. 2013) (citing Cinram Manufacturing, Inc. v.
Workers’ Compensation Appeal Board (Hill), 975 A.2d 577, 580-81 (Pa. 2009)).
Because the issue of whether Claimant’s infrapatellar tendinopathy was work-
related was a matter in controversy, the WCJ, once he found those injuries work-
related, was permitted to amend the description of Claimant’s injuries.


            Even if the failure of Claimant to file a review petition did not
preclude the WCJ from expanding Claimant’s work injury, Employer contends that
there was not substantial evidence to support the finding that the secondary
infrapatellar tendinopathy and thickening of the patellar tendon were related to and
aggravated by Claimant’s original work injury.


            In making that argument, Employer relies upon the testimony of its
one and only medical witness, Dr. Levicoff, for the proposition that Claimant had
fully recovered from his work injury. However, the WCJ specifically rejected Dr.
Levicoff’s opinions that Claimant had fully recovered from his work injury and
that his ongoing left knee pain symptoms were not causally related to his work
injury. The WCJ also found that Employer failed to establish an independent
cause for these symptoms. “[I]t is irrelevant whether the record contains evidence
to support findings other than those made by the WCJ; the critical inquiry is
whether there is evidence to support the findings actually made.” A & J Builders,
Inc. v. Workers’ Compensation Appeal Board (Verdi), 78 A.3d 1233, 1238 (Pa.
Cmwlth. 2013).



                                        12
                In this case, Dr. Tancredi’s credible testimony constitutes substantial
evidence to support the finding that the additional injuries added to the description
of Claimant’s work injury were, in fact, work-related. His testimony as recounted
by the WCJ in Finding of Fact 22 was:

                Dr. Tancredi testified that Claimant’s April 5, 2013 work
                injury was to the medial collateral ligament of the left
                knee, which injury had healed and, as a result,
                Claimant had no problems resulting from that injury
                itself. Dr. Tancredi stated that Claimant’s work injury
                caused a secondary problem of infrapatellar
                tendinopathy, which was confirmed on an MRI
                diagnostic study and changed the mechanics of how
                Claimant’s left patella collides into his femur, which then
                causes pain and his left knee to give out when the knee is
                under pressure. . . . Dr. Tancredi stated his opinion that
                this condition of Claimant’s left knee is directly and
                causally related to Claimant’s April 5, 2013 work injury
                and is permanent in nature.


(WCJ’s Opinion at 7) (emphases added).


                                                 B.
                Employer also asserts that the WCJ did not issue a reasoned decision
as required by Section 422(a) of the Act.4 A decision is “reasoned” if it allows for

      4
          77 P.S. § 834. Section 422(a) provides, in pertinent part, as follows:

                All parties to an adjudicatory proceeding are entitled to a reasoned
                decision containing findings of fact and conclusions of law based
                upon the evidence as a whole which clearly and concisely states
                and explains the rationale for the decisions so that all can
                determine why and how a particular result was reached. The
                workers’ compensation judge shall specify the evidence upon
(Footnote continued on next page…)

                                                 13
adequate appellate review without further elucidation.             Daniels v. Workers’
Compensation Appeal Board (Tristate Transport), 828 A.2d 1043, 1052 (Pa.
2003). Moreover:

            Although our Supreme Court has held that a WCJ need
            not explain credibility determinations relating to a
            witness who testifies before the WCJ, Section 422(a) of
            the Act requires some explanation of credibility
            determinations by a WCJ with regard to conflicting
            deposition testimony in order to enable this Court to
            review a WCJ’s decision. Under Section 422(a) of the
            Act, a WCJ must articulate the objective rationale
            underlying his credibility determinations where the
            testimony of such witnesses is conflicting. A WCJ may
            satisfy the reasoned decision requirement if he
            summarizes the witnesses’ testimony ‘and adequately
            explains his credibility determinations.’ Clear Channel
            Broad. v. Workers’ Comp. Appeal Bd. (Perry), 938 A.2d
1150, 1157 (Pa. Cmwlth. 2007).


Amandeo v. Workers’ Compensation Appeal Board (Conagra Foods), 37 A.3d 72,
76 (Pa. Cmwlth. 2012).




(continued…)

            which the workers’ compensation judge relies and state the reasons
            for accepting it in conformity with this section. When faced with
            conflicting evidence, the workers’ compensation judge must
            adequately explain the reasons for rejecting or discrediting
            competent evidence. . . . The adjudication shall provide the basis
            for meaningful appellate review.

Id.



                                           14
            Here, the WCJ summarized the conflicting testimony of the medical
witnesses, made credibility determinations, and provided adequate reasons for why
he found Dr. Tancredi to be more credible and convincing than Dr. Levicoff. The
WCJ’s explanation is sufficient to allow for adequate appellate review, and
“Section 422(a) does not permit a party to challenge or second-guess the WCJ’s
reasons for credibility determinations.” Dorsey v. Workers’ Compensation Appeal
Board (Crossing Construction Company), 893 A.2d 191, 195 (Pa. Cmwlth. 2006)
(citing Kasper v. Workers’ Compensation Appeal Board (Perloff Brothers), 769
A.2d 1243 (Pa. Cmwlth. 2001)).


            Accordingly, the order of the Board is affirmed.




                                             DAN PELLEGRINI, Senior Judge




Judge Fizzano Cannon did not participate in the decision of this case.




                                        15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Upper Darby Township,            :
                      Petitioner :
                                 :
            v.                   : No. 1105 C.D. 2017
                                 :
Workers’ Compensation Appeal     :
Board (Kiley),                   :
                      Respondent :




                                 ORDER


           AND NOW, this 29th day of January, 2018, the Order of the Workers’
Compensation Appeal Board at No. A16-0651 is affirmed.




                                         DAN PELLEGRINI, Senior Judge